EXHIBIT(p)(1) Javelin Investment Management, LLC Javelin Exchange-Traded Trust CODE OF ETHICS Effective:March 23, 2010 Introduction Pursuant to rules established by the U.S. Securities and Exchange Commission (the “SEC”), it is unlawful for certain persons of Javelin Investment Management, LLC (the “Adviser”) and the Javelin Exchange-Traded Trust (the “Trust”), in connection with the purchase or sale by such persons of securities held or to be acquired by a client account: 1. Toemploy any device, scheme or artifice to defraud; 2. To make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances in which they were made, not misleading; 3. To engage in any act, practice or course of business that operates or would operate as a fraud or deceit; or 4. To engage in any manipulative practice. The SEC’s rules also require investment advisers and registered investment companies to adopt a written code of ethics containing provisions reasonably necessary to prevent certain persons from engaging in acts in violation of the above standard. Consistent with the SEC’s rules, the Adviser and the Trust have adopted this Code of Ethics (the “Code”).The Code sets forth detailed policies and procedures that Covered Persons (as defined below) of the Adviser and Trust must follow in regard to their personal investing activities.All Covered Persons are required to comply with the Code as a condition of continued employment. The foundation of Adviser’s and the Trust’s ethical standards is compliance with the letter and spirit of the law. Our personnel must respect and obey all of the laws, rules and regulations applicable to our business, including among others, securities, banking and other federal, state and local laws. The Adviser and Trust in has a compliance manual designed specifically to meet applicable laws and regulations. All supervised persons of these entities are required to be familiar and comply with the applicable Compliance Manual. Likewise each supervised person is responsible for being familiar with complying with the procedures applicable to him or her. Although he or she is not expected to know the details of each law governing their business, he or she is expected to be familiar with and comply with the company-wide policies and procedures.When in doubt, a supervised person shouldseek advice from supervisors, managers or other appropriate personnel of the Adviser and Trust. The Code is intended to serve as the minimum standard of conduct for persons having access to information regarding the purchase and sale of portfolio securities by the Trust, or other registered investment companies for which the Adviser may serve in the future as adviser or sub-adviser, as well as future Adviser’s separate accounts and other advisory clients (collectively, the “Advisory Clients”).Each employee must avoid any activity or relationship that may reflect unfavorably on the Adviser and the Trust as a result of a possible conflict of interest, the appearance of such a conflict, the improper use of confidential information or the appearance of any impropriety. 1 This Code is designed to detect and prevent conflicts of interest between the Adviser’s and the Trust’s employees, officers, partners, members and trustees/directors (as applicable) and the Adviser’s Advisory Clients, which includes the Trust, that may arise due to personal investing activities.The Adviser has also established separate procedures designed to detect and prevent insider trading, which are included in the Adviser’s Compliance Manual and which should be read together with this Code. Personal investing activities of Covered Persons may create conflicts of interests that may compromise fiduciary duties to Advisory Clients.As a result, Covered Persons must avoid any transaction that involves, or even appears to involve, a conflict of interest, diversion of an Advisory Client investment opportunity or other impropriety with respect to dealing with an Advisory Client or acting on behalf of an Advisory Client. As fiduciaries, Covered Persons must at all times comply with the following principles: ● Client Interests Come First.Covered Persons must scrupulously avoid serving their own personal interests ahead of the interests of Advisory Clients.If a Covered Person puts his/her own personal interests ahead of an Advisory Client’s, or violates the law in any way, he/she will be subject to disciplinary action, even if he/she is in technical compliance with the Code. ● Avoid Taking Advantage.Covered Persons may not make personal investment decisions based on their knowledge of Advisory Client holdings or transactions.The most common example of this is “front running,” or knowingly engaging in a personal transaction ahead of an Advisory Client with the expectation that the Advisory Client’s transaction will cause a favorable move in the market.This prohibition applies whether a Covered Person’s transaction is in the same direction as the transaction placed on behalf of an Advisory Client (for example, two purchases) or the opposite direction (a purchase and sale). If you are uncertain whether a real or apparent conflict exists in any particular situation, you should consult with the applicable chief compliance officer for the Adviser and the Trust (collectively, the “CCO”) immediately. As of the date of this Code of Ethics, the CCOs are: Javelin Investment Management, LLC Brinton W. Frith Javelin Exchange-Traded Trust Paul F. Hahesy The Code sets forth detailed policies and procedures that Covered Persons (as defined below) of the Adviser and the Trust must follow in regard to their personal investing activities.All Covered Persons are required to comply with the Code as a condition of continued employment. 1.Who is subject to the Code? 1.1.Covered Persons.For the purposes of this Code, Covered Person is defined as: 1.1.1. Each employee, officer, partner or member (as applicable) of the Adviser or the Trust: • who, in connection with his or her regular functions or duties, makes, participates in or obtains information regarding, the purchase or sale of securities covered by this Code, or whose functions relate to the making of any recommendations with respect to such purchases or sales; 1.1.2. Each Trustee of the Trust, except that: • Trustees who are not “interested persons” as defined under the Investment Company Act of 1940 (the “Independent Trustees”) are only subject to Section 6.4 (Quarterly Transaction Reports) of this Code; and 1.1.3. Each natural person in a control1 relationship to the Trust or the Adviser who obtains information concerning recommendations made to the Trust with regard to the purchase or sale of securities covered by this Code. 1 Control means the power to exercise a controlling influence over the management or policies of the Adviser or Trust, unless such power is solely the result of an official position with the Adviser or the Trust. 2 2.What Types of Investments are subject to the Code? This Code requires that information about a Covered Person’s investments in certain securities be reported to the CCO. For purposes of this Code, the term “Reportable Security” means any interest or instrument commonly known as a security, whether in the nature of debt or equity, including any:(i) option, (ii) futures contract; (iii) shares of registered closed-end funds; (iv) shares of registered open-end investment companies (i.e., mutual funds) that are advised by the Adviser (including those held in retirement accounts and that are not money market funds) and shares of exchange traded funds; (v) warrant; (vi)note; (vii) stock; (viii) treasury stock; (ix) bond; (x) debenture; (xi) evidence of indebtedness; (xii)certificate of interest; or (xiii) any participation in, or right to subscribe to or purchase, any such interest or instrument. 3.What Types of Investments are not subject to the Code. This Code does not require information about the following types of securities: ● direct obligations of the U.S. government; ● bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements; ● shares of money market funds; ● shares issued by open-end investment companies other than registered investment companies for which the Adviser serves as an adviser or sub-adviser; or ● shares issued by unit investment trusts that are invested exclusively in one or more open-end investment companies, none of which are registered investment companies for which the Adviser serves as an adviser or sub-adviser or are exchange traded funds. 4.What Types of Accounts are subject to the Code? 4.1.Covered Accounts “Covered Account” includes any securities account, whether held at a broker/dealer, transfer agent, investment advisory firm or other financial services firm, in which a Covered Person has a beneficial interest or over which a Covered Person has investment discretion or other control or influence.2A Covered Account includes the accounts of immediate family members.3Restrictions placed on transactions executed within a Covered Account also pertain to investments held outside of an account of which a Covered Person has physical control, such as a stock certificate.4 2 Beneficial interest in an account includes any direct or indirect financial interest in an account. 3 Immediate family includes your spouse, children and/or stepchildren and other relatives who live with you if you contribute to their financial support. 4 Covered Accounts also include accounts for which a Covered Person has power of attorney, serves as executor, trustee or custodian, and corporate or investment club accounts. 3 4.2Joint Accounts Covered Persons of the Adviser are prohibited from entering into a joint account with any Advisory Client. 5.What are the Restrictions on Trading? 5.1.Pre-clearance Requirements Covered Persons must obtain prior written approval before acquiring a direct or indirect beneficial ownership (through purchase or otherwise) of:(i) a Reportable Security, (ii) a security in an initial public offering (“IPO”), or (iii) a security in a limited offering (generally meaning a private placement, such as a hedge fund or private equity fund). See Appendix A for the pre-clearance form to be used to obtain permission to make investments in Reportable Securities and Appendix B for the pre-clearance form to be used to obtain permission to make investments in private placements or IPOs. 5.2.Lockout Period Covered Persons may not purchase or sell a Reportable Security within seven calendar days prior to, or within seven days after, the Trust or an Advisory Client trades in such Reportable Security; except that, a Covered Person may sell a Reportable Security within seven calendar days after the Trust or Advisory Client executed a sales transaction in that same Reportable Security if the Trust or other Advisory Client no longer have a position in such Reportable Security. Any profits realized by a Covered Person in contravention of this subsection must be disgorged. 6.Reporting and Certification Requirements 6.1.Initial
